       Case 20-20270-rlj11 Doc 11 Filed 10/11/20                                   Entered 10/11/20 23:43:53                        Page 1 of 5


 Information to identify the case:
 Debtor 1              Carlene Verdie Beauchamp                                                  Social Security number or ITIN           xxx−xx−8263
                       First Name   Middle Name    Last Name                                     EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                 EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Northern District of Texas
                                                                                                 Date case filed for chapter 11 10/5/20
 Case number:          20−20270−rlj11

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Carlene Verdie Beauchamp

 2. All other names used in the
    last 8 years

 3. Address                                    PO Box 1896
                                               Dumas, TX 79029

 4. Debtor's attorney                          Max Ralph Tarbox                                          Contact phone (806)686−4448
      Name and address                         Tarbox Law, P.C.
                                               2301 Broadway                                             Email jessica@tarboxlaw.com
                                               Lubbock, TX 79401

 5. Bankruptcy clerk's office                                                                             Hours open:
      Documents in this case may be filed                                                                 Mon.−Fri. 8:30−4:30
      at this address.                         205 East Fifth Street, Room 201D
      You may inspect all records filed in     Amarillo, TX 79101−1559                                    Contact phone 806−324−2302
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 10/9/20

                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
      Case 20-20270-rlj11 Doc 11 Filed 10/11/20                                      Entered 10/11/20 23:43:53                           Page 2 of 5
Debtor Carlene Verdie Beauchamp                                                                                              Case number 20−20270−rlj11

 6. Meeting of creditors                     November 4, 2020 at 02:00 PM                                       Trustee: United      States Trustee
     Debtors must attend the meeting to                                                                         Toll free number:    866−818−4670
     be questioned under oath. In a joint
                                             BY TELEPHONE                                                       Alternate number:     203−480−2179
     case, both spouses must attend.
     Creditors may attend, but are not                                                                          Participant Code:    3304120
     required to do so.                    The meeting may be continued or adjourned to a later date.
                                           If so, the date will be on the court docket.
     Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you
     are a pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your
     proof of identification and social security number and to affirm that you were the one who testified at the telephonic meeting.

 7. Deadlines                               File by the deadline to object to discharge or                    First date set for hearing on confirmation of plan.
    The bankruptcy clerk's office must      to challenge whether certain debts are                            The court will send you a notice of that date
    receive these documents and any                                                                           later.
    required filing fee by the following    dischargeable:
    deadlines.
                                            You must file a complaint:                                         Filing deadline for dischargeability
                                            • if you assert that the debtor is not entitled to                complaints: __________
                                              receive a discharge of any debts under
                                              11 U.S.C. § 1141(d)(3) or
                                            • if you want to have a debt excepted from discharge
                                              under 11 U.S.C § 523(a)(2), (4), or (6).


                                            Deadline for filing proof of claim:
                                            For all creditors (except a governmental unit): 2/2/21
                                            For a governmental unit:                        5/3/21
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                            Your claim will be allowed in the amount scheduled unless:
                                            • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.

                                            If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                            file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                            may file a proof of claim even if your claim is scheduled.
                                            You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                            of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                            explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                            rights, including the right to a jury trial.


                                            Deadline to object to exemptions:                                 Filing Deadline:
                                            The law permits debtors to keep certain property as               30 days after the conclusion of the meeting of
                                            exempt. If you believe that the law does not authorize an         creditors
                                            exemption claimed, you may file an objection.

                                            If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.

                                            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                            court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                            and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                            hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                            is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                            business.

                                            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                            See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                            all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                            from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                     should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                            and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                            entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                            the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                            send you another notice telling you of that date.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.


Official Form 309E1 (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                               page 2
     Case 20-20270-rlj11 Doc 11 Filed 10/11/20                 Entered 10/11/20 23:43:53            Page 3 of 5

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors (?Meetings?) will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.


Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.
Recording: The Meetings will be recorded by the trustee or United States Trustee.
           Case 20-20270-rlj11 Doc 11 Filed 10/11/20                                  Entered 10/11/20 23:43:53                        Page 4 of 5
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 20-20270-rlj
Carlene Verdie Beauchamp                                                                                               Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0539-2                                                  User: ctello                                                                Page 1 of 2
Date Rcvd: Oct 09, 2020                                               Form ID: 309E1                                                             Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 11, 2020:
Recip ID                  Recipient Name and Address
db                      + Carlene Verdie Beauchamp, PO Box 1896, Dumas, TX 79029-1896

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: jessica@tarboxlaw.com
                                                                                        Oct 09 2020 22:58:31      Max Ralph Tarbox, Tarbox Law, P.C., 2301
                                                                                                                  Broadway, Lubbock, TX 79401

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 11, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 8, 2020 at the address(es) listed
below:
Name                               Email Address
Max Ralph Tarbox
                                   on behalf of Debtor Carlene Verdie Beauchamp jessica@tarboxlaw.com
                                   tami@tarboxlaw.com;bkecf_tarbox@bkexpress.info;rmr76455@notify.bestcase.com

United States Trustee
                                   ustpregion06.da.ecf@usdoj.gov

William Heath Hendricks
                                   on behalf of Creditor Rabo Agrifinance LLC hhendricks@rineymayfield.com
           Case 20-20270-rlj11 Doc 11 Filed 10/11/20   Entered 10/11/20 23:43:53   Page 5 of 5
District/off: 0539-2                        User: ctello                                 Page 2 of 2
Date Rcvd: Oct 09, 2020                     Form ID: 309E1                              Total Noticed: 2
TOTAL: 3
